DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 12, 14, 15, and 19 – 23 are allowed. Claims 13, 16 – 18 are cancled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, An automatic parking system, comprising: a camera processor configured to generate external images by acquiring images around a subject vehicle; a parking space recognizing unit configured to periodically receive the external images and sequentially compare the consecutive external images to recognize detect parking areas; and a controller configured to select an optimal parking area among the detected parking areas, calculate a moving path between a current position of the subject vehicle and [[an]]the optimal parking area and operate the subject vehicle based on the moving path to automatically park in the optimal parking area, wherein the parking space recognizing unit is configured to detect the parking areas based on a length and a width of the subject vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 14, An automatic parking method for automatically parking a subject vehicle, comprising: detecting, by a controller, parking areas using external images around the subject vehicle and a length and a width of the subject vehicle; selecting, by the controller, an optimal parking area among the parking areas; and automatically parking, by the controller, the subject vehicle in the optimal parking area, wherein in the detecting of the parking areas, the parking areas are recognized by sequentially comparing the consecutive external images.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666